Citation Nr: 1736513	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  04-16 736A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether an overpayment of VA educational assistance benefits in the amount of $21,644.47 was properly created.


REPRESENTATION

Appellant represented by:	Donald C. Hill, Attorney


ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1981 to March 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2003 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which has jurisdiction over claims involving educational assistance.  The decision retroactively terminated the Veteran's Chapter 30 education benefits for the period from June 4, 2001, to March 19, 2003, resulting in an overpayment in the amount of $21,644.47.  

The Committee on Waivers and Overpayments denied waiver of recovery of the $21,644.47 overpayment in an August 2004 decision; the Veteran did not appeal that determination.

The Board issued a decision in May 2009 denying the Veteran's appeal of the RO's August 2003 decision.  He then appealed to the United States Court of Appeals for Veterans Claims (Court) which, in September 2011, issued a memorandum decision vacating the May 2009 Board decision and remanding the claim to the Board.  In March 2012 and March 2014, the Board remanded the claim for additional development, and, in a January 2015 decision, it once again denied the Veteran's claim.  The Veteran again appealed the Board's decision to the Court, and, in December 2016, the Court issued a memorandum decision vacating the January 2015 Board decision and remanding the claim to the Board.


FINDINGS OF FACT

1.  The Veteran was enrolled in a program of education at Ramon Magsaysay Technological University (RMTU) to achieve a Bachelor's degree in Agricultural Technology.

2.  For the period from June 4, 2001, to March 19, 2003, the Veteran received educational assistance benefits in the amount of $21,644.47 based on his enrollment at RMTU.

3.  The evidence is in equipoise as to whether the Veteran maintained satisfactory attendance; thus, the overpayment in the amount of $21,644.47, was not validly created.


CONCLUSION OF LAW

The debt created by overpayment of educational assistance benefits in the amount of $21,644.47 is not valid.  38 U.S.C.S. §§ 5112, 5302 (LexisNexis 2017); 38 C.F.R. §§ 1.962, 3.500, 21.7153(c) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The overpayment of $21,644.47 at issue in the present appeal was created based on VA's investigation of a fraud scheme at RMTU in which 60 veterans, including this Veteran, allegedly did not regularly attend classes, but instead received credit in return for buying supplies and other gifts for the school and for individual instructors.  The investigation included VA Educational Compliance Surveys conducted in October 2002 and February 2003, a May 2003 educational compliance Field Investigation, and a February 2004 investigation by VA's Office of Inspector General (OIG).  The Educational Compliance surveys found that RMTU did not maintain accurate, current, and complete records for VA beneficiaries, including enrollment records, progress records, and course grades.  Taking a contrary position, the Veteran essentially contends that he maintained satisfactory class attendance while at RMTU.

An overpayment is created when a beneficiary receives benefit payments in excess of the amount due or the amount to which such beneficiary is entitled.  38 U.S.C.S. § 5302; 38 C.F.R. § 1.962.  To establish improper creation of an overpayment, i.e., an invalid debt, the evidence must show that (1) the Veteran was legally entitled to the VA compensation benefits at issue; or, (2) the erroneous payment of excess benefits was due solely to VA administrative error or error in judgment.  The terms "administrative error" and "error in judgment" include all administrative decisions of entitlement, whether based on a mistake of fact or mistake of law.  The beneficiary will be liable for the overpayment, however, if the error was caused in whole or in part by any action or failure to act by the beneficiary, or by another person with the beneficiary's knowledge.  In other words, sole error by VA means that the Veteran did not have knowledge of, and should not have been aware of, the erroneous award or receipt of benefits; and that neither the Veteran's actions, nor his failure to act, contributed to the erroneous payment of benefits.  See 38 U.S.C.S. § 5112(b)(9) & (b)(10); see also Jordan v. Brown, 10 Vet. App. 171, 174-75 (1997); 38 C.F.R. § 3.500(b); VAOPGCPREC 6-97 (January 28, 1997); VAOPGCPREC 11-92 (May 14, 1992); VAOPGCPREC 2-90 (March 20, 1990).

The Veteran has challenged the validity of the debt by claiming that he was legally entitled to the compensation benefits at issue, as he attended the classes in a satisfactory manner.  Thus, the preliminary determination in this appeal concerns the validity of the debt.  See Schaper v. Derwinski, 1 Vet. App. 430, 437 (1991).  

In a May 2009 decision, the Board found that the Veteran was a participant in a scheme to defraud VA in conjunction with other veteran students, that the scheme facilitated his receipt of educational assistance benefits for courses he did not attend, and that, as a result, a debt in the amount of $21,644.47 had been validly created.

In a September 2011 memorandum decision, the Court held that the Board did not provide an adequate statement of reasons and bases to support its finding that the Veteran took part in a scheme to defraud VA, holding that the Board did not base its conclusion of fraudulent practices upon evidence specific to the Veteran.  The Court vacated the Board decision and remanded the claim so that the Board could more fully address how and why the Veteran's personal actions constituted fraud.

In March 2012, the Board remanded the Veteran's claim to attempt to obtain additional information that would shed light on the Veteran's individual participation in the scheme at RMTU.  In March 2014, the Board again remanded the Veteran's claim to, in pertinent part, obtain additional records associated with the Education Compliance Surveys conducted in 2002 and 2003.  In April 2014 email correspondence, the OIG agent who conducted the February 2004 investigation stated that all information concerning the RMTU matter had been provided "the last time around."

In a January 2015 decision, the Board once again found that the overpayment was valid.  The Board essentially presented the same arguments in support of that finding, but included discussion of some additional evidence from the investigation that specifically referenced this Veteran.  In its December 2016 memorandum decision, the Court noted that no additional records had been located following the Board's March 2012 and 2014 remands.  However, it did not reach the question of whether the Board had provided an adequate statement of reasons and bases to support its finding that the Veteran took part in a scheme to defraud VA.  Rather, it vacated and remanded the Veteran's claim for the Board to address whether VA complied with its own regulations and procedures when the overpayment decision was initially made, including by affording the Veteran proper notice and an opportunity to inspect and copy records.

It is clear from the Court's September 2011 decision that it was unconvinced that the Veteran, as an individual, rather than as a member of a group, was a willing participant in a scheme to defraud VA of educational assistance benefits.  This remains the case notwithstanding the existence of evidence which, when considered collectively, shows that at least some veteran students did, in fact, participate in a fraudulent scheme.  In spite of the Board's attempts to obtain additional information since that time, the evidence in this case still falls short of demonstrating that the Veteran did not attend classes in a satisfactory manner.  Indeed, given that the RMTU investigation detailed the school's widespread failure to maintain accurate records, discrepancies in various documents issued by the Campus Registrar and specifically naming the Veteran-which constitute the strongest evidence in support of this particular Veteran's participation in the scheme-are insufficient to show that he did not attend the classes for which he received VA education benefits.  Therefore, the Board finds that the evidence is in equipoise as to whether the Veteran maintained satisfactory attendance in accordance with 38 C.F.R. § 21.7153(c) and thus finds that he is legally entitled to the VA compensation benefits at issue.  Accordingly, the debt is invalid, and the Veteran is not responsible for repayment.  38 U.S.C.S. § 5112(b); 38 C.F.R. § 3.500(b).

The Board notes that the present decision is based on the record in this appeal, including the Court's own nonprecedential memorandum decisions, and carries no precedential weight as to any other cases.  38 C.F.R. § 20.1303 (2017).


ORDER

The debt from overpayment of educational benefits in the amount of $21,644.47 was not properly created and is invalid; the appeal is granted.




____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


